This suit involves the power of a labor union to decide conflicting claims of its members to seniority rights on the only freight train that is operated over the tracks of the G. H.  H. Ry. Co., and which is operated by the I.  G. N. and M. K.  T. Railway Companies, in alternating years, under an arrangement between the three companies.
The facts necessary to an understanding of the case are unusual, if not unique. In 1895, the I.  G. N. and M. K.  T. Railway Companies acquired ownership of the entire stock of the G. H.  H., which line extends only from Galveston to Houston, in equal shares. Thereafter, and until the Government took over the operation of railways during the World War, the three companies operated as many trains as they pleased over the tracks of the G. H.  H., under an arrangement the details of which have no bearing on this case. On March 1, 1920, when the Government turned the railways back to private management, the management of the G. H.  H. advised its engine and train service employees that it would run no more freight or passenger trains, but that such business would be handled by its tenant lines, the I.  G. N. and M. K.  T. This resulted in a controversy between the engine and train service employees of the G. H.  H. and those of the I.  G. N. and M. K. 
T., as to what disposition should be made of the G. H.  H. employees, and what their rights to perform service under the new arrangement should be. Finally, on November 18, 1920, after hearings were held, it was ruled by the heads of the four brotherhoods that the train service employees of the G. H.  H., inclusive of appellees, should have prior rights to man the local freight train which was then operated by the I.  G. N. and M. K.  T., in alternating years, between Galveston and Houston; and two of the appellees were placed on the roster of the employees of the I.  G. N., while the other two were placed on the roster of the M. K.  T., to begin to accumulate seniority rights, respectively, as of March 1, 1920. There was no thought at the time this ruling was made that the local freight train, to the manning of which appellees were given seniority or prior rights, would be canceled; though provision was made therein for seniority rights of the G. H. H. employees in service connected with the Houston-Galveston run, should it be extended by the I.  G. N. or M. K.  T. However, in 1932, by reason of falling off of business, the I.  G. N. and M. K. T. ordered the freight service between Houston and Galveston cut to one train a day, which should handle all through and local freight business. This brought on a new controversy between the old G. H. 
H. men, appellees herein, and the train service employees of the I. G. N. and M. K.  T., belonging to the subordinate lodges of the Brotherhood of Railroad Trainmen at Palestine and Smithville, respectively; that is, the employees who manned the through freight. The old G. H.  H. men claimed they were given, in the decision of November 18, 1920, the prior right to any exclusive service between Galveston and Houston; while the *Page 241 
employees on the other lines claimed the G. H.  H. men had only been given seniority rights in the local freight train (seniority rights accumulated from March 1, 1920, not being an issue), and that they lost such seniority rights when the local to which they were attached was canceled. This was finally settled, after hearings, by an order of the president of the defendant union, whereby the G. H.  H. men were awarded the right to man the train remaining in service, for 50 per cent. of the time, or half the year, and the employees of the other companies, the right to man the train, in alternating years, the remainder of the time. This ruling was made in December, 1934, and the union, for the purpose of carrying into effect its decision, requested of the management of the I.  G. N., whose year it was to operate the train in 1935, to man the train with I.  G. N. employees, and the management of the I.  G. N. took proper steps to so man the train beginning with February 1, 1935. The G. H.  H. employees filed their suit for temporary injunction against the Brotherhood of Railroad Trainmen, its general chairman at Denison, its general chairman at Palestine, its president, and a trainmaster of the I.  G. N. at Palestine, to prevent carrying such order into effect; and for the injunction to be made permanent on final hearing. The trial court granted the temporary injunction, and after a hearing made it permanent.
The union or brotherhood, and its two general chairmen of Denison and Palestine, respectively, appeal. The employees of the I.  G. N. and M. K.  T., whose seniority rights are alleged to be in conflict with those of appellees, were not joined as defendants, and are not before the court.
If, as claimed by appellees, seniority rights on the freight train in question are property rights, rights that a court of equity will protect against threatened injury by an injunction, how can a court of equity, without having before it the train service employees whose claim to such property rights conflicts with that of appellees, make a decree which, if it awards such rights to appellees, will wipe out the conflicting claim of the train service employees of the other companies? It is obvious that the employees, who are claiming the seniority rights on the freight train in question in opposition to the claim of appellees, are necessary parties, and that no effective decree awarding such rights could be made without them being joined as defendants. Neither the union nor its officers had any pecuniary interest or property rights involved. McMurray v. Brotherhood of Railroad Trainmen (D.C.) 50 F.2d 968; Id. (C.C.A.)54 F.2d 923; California v. So. Pac. Company, 157 U.S. 229, 15 S. Ct. 591,39 L. Ed. 683. So, if the trial court had jurisdiction over the controversy at all, it erred in proceeding to award final judgment without having before it the parties necessary to an effective decree.
In making their ruling on the controversy before them, on November 18, 1920, the heads of the brotherhoods were acting in connection with the internal management of their respective unions. And so of the action later by the president of the Brotherhood of Railroad Trainmen in December of 1934. Courts are not disposed to interfere with the internal management of a voluntary association. The right of such an organization to interpret its own organic agreements, its laws and regulations, after they are made and adopted, is not inferior to its right to make and adopt them. And a member, by becoming such, subjects himself, within legal limits, to his organization's power to administer, as well as to its power to make, its rules. To say that the courts may exercise the power of interpretation and administration reserved to the governing bodies of such organizations would plainly subvert their contractual right to exercise such power of interpretation and administration. So long as such governing bodies do not substitute legislation for interpretation, do not transgress the bounds of reason, common sense, fairness, do not contravene public policy, or the laws of the land in such interpretation and administration, the courts cannot interfere. Shaup v. Brotherhood, etc., 223 Ala. 202, 135 So. 327. Without such latitude of action, associations organized to promote the legitimate welfare of its members would be deprived of power to do so.
Appellees allege that they base their seniority rights to man the train in question on the constitution, laws, and policies of their union, and on the ruling of November 18, 1920, as interpreted shortly thereafter by those who made it. That ruling had the effect of taking from the employees of the I.  G. N. and M. K.  T. work they would otherwise have had, and giving it to the appellees when they were thrown out of employment when the G. H.  H. ceased running commercial trains. Such ruling resulted from the application by the *Page 242 
governing bodies of the unions of their policies to the changed situation that resulted from the G. H.  H. ceasing to run commercial trains. If the ruling contains broader language than the occasion required, then its writer merely proved that the use of obiter dicta is not the exclusive vice of judges. That ruling created no rights in appellees, at least the pleading fails to exhibit any, that destroyed the power of the appropriate governing body of the Brotherhood of Railroad Trainmen from, in December, 1934, applying its policy appropriate to the situation that resulted from the reduction of the freight service over the tracks of the G. H.  H., between Galveston and Houston, to one train a day.
We do not mean to hold that seniority rights may not be shown to be property rights, and of the nature that a court of equity, under proper allegations, may protect, but the allegations of the petition before us make out no such case. The allegations of a petition for an injunction must be of facts, and not of conclusions either of law or fact. The judgment of the court awarding an injunction should be set aside, the injunction dissolved, and the cause remanded to afford appellees the opportunity to amend. It is so ordered.
Reversed and remanded.